El Juez Asociado Su. Aldhey,
emitió la opinión del tribunal.
Alejandro García fué convicto del cielito de perjurio y en esta apelación establecida por él contra esa sentencia sos-tiene como único motivo para que la revoquemos que el hecho-por él declarado, que se estima falso, no era esencial en el. proceso en que prestó su declaración.
De la relación de las pruebas que tenemos ante nosotros, aparece que al celebrarse en la Corte de Distrito de Huma-cao en grado de apelación la vista del juicio procedente de-la Corte Municipal de Vieques contra el apelante y otros por-el delito de motín, cuyo récord fué presentado como prueba, sin que se exprese su contenido, declaró Alejandro García bajo juramento que en la tarde del día 16 de febrero de 1915-no estuvo en el pueblo de Vieques pues salió de él a eso de las doce del día para el barrio de Puerto Real de donde no-regresó en toda la tarde y que durante ella no habló con el *699Juez Municipal de Vieques. Dicho juez municipal declaró que vive en el pueblo de Vieques, que en el día antes expresado hubo un motín en el barrio de Puerto Perro y otro en el pueblo de Vieques entre cuatro y media y cinco de su tarde y que a eso de las cinco de ella habló con Alejandro García por dos veces _ con motivo de una fianza para conseguir la libertad de un hermano suyo, extremo que también decla-raron otros testigos. También declaró el apelante insis-tiendo en que no había estado esa tarde en el pueblo de Vieques. ■
No hay duda alguna de que García declaró falsamente que la tarde y hora expresadas no había estado en el pueblo de Vieques, y así lo entendió también el jurado al resolver con su veredicto el conflicto de la evidencia sobre ese particular, por lo que la única cuestión a considerar es la que propone el apelante sobre si ese hecho falso era esencial en el juicio de motín.
No tenemos en la transcripción de esta apelación dato alguno que nos permita conocer si el apelante, como dice en su alegato, fué absuelto por el delito de motín ya que no se ha relacionado en las pruebas el contenido del récord que se presentó, y por tanto de la sentencia en él recaída, pero si lo que expone el apelante es cierto, su absolución demostraría que el hecho falso por él declarado fué esencial en aquel juicio porque había servido para probar que no era cierta-la acu-sación que se le había hecho de haber tomado parte en el motín por estar fuera de la población de Vieques en la tarde y hora en que tuvo lugar. Pero aunque hubiera sido con-denado por el motín, hecho que ignoramos, siempre era esen-cial el hecho falso por él declarado porque tendía a demos-trar su imposibilidad de haber tomado parte en él.
De todos modos, antes de que podamos declarar que hubo error en el jurado al estimar esencial el hecho falso decla-rado por el apelante, debemos tener ante nosotros toda la prueba que se le presentó, lo que no se ha hecho en este caso *700por no liaberse relacionado en la transcripción de la apela-ción el contenido del récord que se presentó como prueba.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.